Title: To Benjamin Franklin from ——— Girard, 23 January 1779
From: Girard, ——
To: Franklin, Benjamin


Monsieur
Rennes Ce 23. Janv: 1779.
Je Reclame votre justice, pour obtenir Celle qui m’est dûe par Lun de vos Compatriotes appellé Vinzandt. Ce M: qui passa icy au mois d’aout 1777. etoit Descandu Chez L’un de nos Negts. quand il y eût fait ses affaires qui Ly avoient amené et quil fut à la veille de son depart, M: de la Croix Chez Lequel il etoit descandu veint avec Lui me demander une voiture a Louage pour se Rendre, me dit-on auprès de vous; M: de la Croix me dit que Cet etranger Lui etoit adressé par M: Dessegrais Beaugeard De st. malo, que je pouvois en toute seurté Lui donner une voiture je my prêtai Dautant plus facilement qu’il majouta quil alloit vous Rejoindre pour affaires importantes. Je m’accordai de prix a 84 l.t. pour le Voyage. M: De la Croix me paya Cette somme quelques jours apres. La voiture Devoit m’être Rendue six semaines après et Cela n’est pas encore fait. Je me suis adresse plusieurs fois a M: De la Croix pour avoir des nouvelles de ma Chaise. Il m’a dit quil nen avoit point a me Donner, non plus que de Celui qui L’avoit emmenée, que depuis quil etoit parti dicy il n’en avoit pas entendu parler. Il m’a Renvoyé vers M: Dessegrais Beaugeard. Je m’y suis adressé. Dabord on m’a Donné La plus grande Confiance Dans Ce M: qui a ma Chaise je me suis Repose sur Cela et comme je nai point vu se Realiser Les Esperences quon m’avoit Données, apres Beaucoup de temps je suis Revenu à la Charge Vers M: Dessegrais, qui se trouve icy dans Le moment De la tenue Des etats. Je lui ai parlé aujourdhuy et jai trouvé toutes ses idées Changées sur le Compte de mon debiteur neanmoins il m’a proposé De me Donner Deux Cent quelques livres pour ma Chaise. C’est a peu pres La moitie De Ce qu’elle vaut. Je nai eu garde d’acceder à Cette proposition, tandis que j’avois La Ressource De Votre autorité pour avoir justice. Je vous La demande, Monsieur, et je L’attends avec toute La Confiance que donne Votre Nom. Cette Chaise et quelques autres que je Donne à Louage sont à peu pres ma seule aisance, c’est Ce qui me fournit Les moyens de me soutenir et D’ellever ma famille: si ma Chaise m’etoit Revenue, Comme on me L’avoit promis, elle auroit fait Bien des Voyages depuis, on doit m’en payer Le Loyer a Compter du temps qu’elle devoit m’etre Rendue et si on ne me La Rend pas, on doit m’en payer Les Loyers et la valeur. Veüillez Monsieur Vous interresser pour moy et me faire obtenir de M. Vinzandt satisfaction entière.
Jai L’honneur Detre avec Le plus profond Respect. Monsieur Votre tres humble et tres obeissant serviteur.
Girardmtre. CellierRue de Bordeaux.
 
Endorsed: Girard 23 Jan. 79. relative to Vandzant
